Citation Nr: 1500463	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to August 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, hypertension, and a bilateral knee disability.  

The Veteran requested a Central Office Board hearing in his March 2008 substantive appeal.  He was subsequently scheduled for his requested Board hearing in December 2014.  However, the Veteran did not appear for his hearing.  Therefore, as the Veteran has not made any additional hearing requests, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

Regarding the Veteran's claim for service connection for hypertension, the Board notes that although the Veteran filed a November 2007 notice of disagreement with the May 2007 denial of this issue, he did not perfect an appeal with respect to this issue.  Specifically, a statement of the case was issued in December 2007, but in the Veteran's Form 9, he specifically indicated that he was appealing only the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral knee disability.  See Box 9.B. and Box 10.  The Veteran's intent is clear.  Cf. Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, the issue of entitlement to service connection for hypertension is not before the Board notwithstanding the RO's inclusion of the issue in the May 2010 supplemental statement of the case.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from June 2006 to December 2010 and the December 2014 Informal Hearing Presentation, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.  

As an initial matter, the Board notes that it has been shown that the Veteran's service treatment records for his period of active service from February 1955 to August 1959 are unavailable, and were likely destroyed in an accidental fire at the National Personnel Records Center.  A May 2010 memorandum documents a formal finding of unavailability of the Veteran's service treatment records and notes that all efforts to obtain such records have been exhausted and that further attempts would be futile.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992). 

Regarding bilateral hearing loss and tinnitus, the Veteran contends that he has hearing loss and ringing in his ears and that these disabilities are due to his period of service.  Specifically, in his Form 9, the Veteran reports that he had noise exposure in service when he worked as a jet engine mechanic and spent most of his time on the flight line and hangars.  The Veteran's Form DD-214 confirms that his military occupational specialty was that of a jet engine mechanic in the Air Force.  

Given the evidence outlined above, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinions clarifying whether the Veteran's bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service, including noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regards to a bilateral knee disability, the Veteran contends that his bilateral knee disability is due to his period of service.  Specifically, in his Form 9, the Veteran reports that his knee disabilities are the result of kneeling on the sharp edges of the engine access panels while working on engine stands in service.  He also maintains that he had sought medical attention at sick bay for his knees during service because he had been unable to bend his right knee.  Post-service VA and private medical records dated from April 1990 to December 2010 show that the Veteran received intermittent treatment for osteoarthritis in both knees.  
  
Given the evidence outlined above, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion clarifying whether the Veteran's bilateral knee disability arose during service or is otherwise related to any incident of service, including kneeling on the sharp edges of the engine access panels while working on engine stands.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

According to the December 2007 statement of the case, following the May 2007 rating decision denying service connection for bilateral hearing loss, tinnitus, hypertension, and bilateral knee disability, the Veteran expressed timely disagreed with such rating decision in November 2007.  However, the Board notes that it does not appear that the Veteran's notice of disagreement has been associated with either the paper claims file or electronic claims file.  Therefore, as the Board is remanding these matters for other reasons, on remand, the Veteran's notice of disagreement with the May 2007 rating decision denying service connection for bilateral hearing loss, tinnitus, hypertension, and bilateral knee disability should also be associated with his claims file.  Reasonable efforts should be undertaken to retrieve this document, to include affording the Veteran an opportunity to provide a copy of the document. 

Additionally, the Board notes that in July 2013, additional VA medical records dated from June 2006 to December 2010 pertaining to the Veteran's bilateral knee disability were associated with the Veteran's Virtual VA file.  Therefore, the Board must remand the claims to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 19.37(a) (2014).  

The Veteran indicated in his March 2008 VA Form 9 that he had to retire at age 60 on Social Security disability.  It does not appear that the associated treatment records from the Social Security Administration (SSA) have yet been requested.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Because information sufficient to allow for a search of the Veteran's SSA records is available, and these records may be useful in deciding the Veteran's claims, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his hearing loss, tinnitus, and bilateral knee disability since December 2010 that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Obtain the Veteran's notice of disagreement with the May 2007 rating decision denying service connection for bilateral hearing loss, tinnitus, hypertension, and bilateral knee disability and associate it with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain this record, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit this document for VA review. 

3.  Obtain all medical records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.     

4.  Thereafter, schedule the Veteran for a VA audiological examination to obtain a medical opinion clarifying whether the Veteran has a current hearing loss disability consistent with the requirements of 38 C.F.R. § 3.385 (2014) and tinnitus that are related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner is requested to review all pertinent records associated with the claims file and determine:

a) Is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is due to the Veteran's period of service, including noise exposure? The examiner is advised that the Veteran's service treatment records are unavailable.  The examiner should indicate whether the hearing loss demonstrated on examination is consistent with noise induced hearing loss like that described by the Veteran.   

b) Is it at least as likely as not (50 percent or greater probability) that any current tinnitus is due to the Veteran's period of service, including noise exposure?  The examiner is advised that the Veteran's service treatment records are unavailable.  The examiner should indicate whether the Veteran's description (i.e., onset, frequency, duration, etc.) of symptoms is consistent with the disorder of tinnitus and consistent with noise induced tinnitus like that described by the Veteran.   

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

5.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral knee disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability is due to the Veteran's period of service, including the Veteran's reports of kneeling on the sharp edges of the engine access panels while working on engine stands during his period of service.  The examiner is advised that the Veteran's service treatment records are unavailable.  The examiner should indicate whether the pathology/ disease process associated with the Veteran's knees is consistent with the mechanism of injury claimed by the Veteran.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

6.  After the development requested above has been completed, the record should again be reviewed, to include consideration of the VA medical records dated from June 2006 to December 2010.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

